DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claims 1, 2, 4, 7, 11-13, 15 and 16 have been amended.
Claims 3, 5, 6, 8-10 and 14 have been cancelled.
Claims 1, 2, 4, 7, 11-13, 15 and 16 are pending and have been considered on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 of claim 1 now features the phrasing “the the solar module”, leaving an extra “the” upon amendment. Please remove the extra term.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 7, 11, 12, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARVISON et al (US PG PUB 2005/0161074), in view of RESSLER (US PG PUB 2004/000034).
Regarding claim 1, GARVISON et al teaches a roof mounted solar power system (1 of figure 1) comprising: 
a plurality of solar modules (205-208, figure 8) configured to be mounted along a deck of a roof (installed over a “rooftop” 200 or “rooftop segment” 8 in figure 8, shown to resemble a roof deck which interpreted to read on the deck or interpreted to read on a structure present on the deck which still allows for mounting “along a deck” as claimed), each solar module comprising:  
a bottom surface (bottom face of component 15 of figure 3E), a top surface (top face of component 15 in figure 3E), side edges (20/35/40 and corresponding engagement portions in recess 44), a flat recess portion (the flat components that form the V shaped opening (44) on the left side of each solar element (5), not expressly numerically labeled in figure 3E)below at least one side edge (wherein the side edge is interpreted to include the upper portion of component (20) just below component 10, with figure 3E showing this portion above the portions forming recess (44) or the flat recess portion of the claim), and 
a flat extension portion along another side edge thereof (component 40), 
wherein the side edges of each solar module are configured to overlap with at least one adjacent side edge of at least one additional solar module when installed along the deck of the roof (figure 3E shows the engagement of the module components 40 and unnamed diagonal component in recess 44); 
wherein the flat extension portion (40) is configured to be received into a flat recess portion (the portion of the module formed to recess 44) of an adjacent solar module to form a substantially water-tight joint therebetween (paragraph [0033] teaches the interlocking of components in figure 3E provides “water proof seam” reading on a “water-tight joint” as claimed); 
a solar element (5, module in GARVISON et al) adapted to generate electrical power from sunlight (paragraph [0030] teaches component 5 to be a photovoltaic module which necessarily provides electrical power from sunlight as its method of operation) and positioned along the top surface of the solar module (wherein top portion 35 is shown to attach to the solar element 5 at portion 10), the solar element having an upper surface (top surface of element 5 shown in figure 3E); and
wherein when the plurality of solar modules are installed along the deck of the roof (Shown in figure 8, wherein the deck portion is interpreted to either be the deck of the roof or wherein the deck of the roof is present below constituting necessary deck support for the shown deck portion. Both interpretations read on installation along the deck.), the top surfaces of the solar modules (top surface of support substrate 15 of module 1) of the plurality of solar modules (multiple modules as shown in figure 8) define a water shedding surface (such as that of the recess 44) below the solar elements (5) thereof (wherein the solar element 5 is shown in figure 3E to be above the recess 44 in the support substrate 15) for directing water away from the roof (This recess provides a pathway for the water, directing the water down the roof and not toward the roof based on the waterproof seal disclosure of paragraph [0033]). 
While GARVISON et al details the support structure to provide an uppermost water barrier of the roof, GARVISON et al fails to address the use of a water resistant barrier between the deck of the roof and the bottom surfaces of the solar modules and wherein the water resistant barrier is in direct contact with the bottom surfaces of the solar modules.
RESSLER teaches the application of photovoltaic tiles to a roof (abstract, paragraphs [0056]-[0057]), just as in GARVISON et al.  RESSLER further teaches the use of a secondary water barrier between the support structure (wherein the support structure/tiles are the first layer) and roofing (paragraph [0057]) as an additional form of water barrier.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize an additional water barrier below the support structure and above the roof deck, as in RESSLER, in the installation of GARVISON et al so as to provide more weather protection. Since the support structure of GARVISON et al is positioned directly on the deck, the placement of the water barrier between the support structure and deck would place the water barrier in direct contact with the bottom of the surfaces of the support surface (15) shown to contact the deck (8) in figure 3E.
Regarding claim 2, figure 3E of GARVISON et al shows the solar element (5) present between each side edges (or also interpreted as between the components forming the recesses 44 on either sides of the element). Placement of the solar elements (5) on each adjacent attachment points (10) with the recess (44) therebetween allows for aligning of the adjacent elements (5).
Regarding claim 4, while GARVISON et al teaches the use of the module (20, support structure) to contain the electrical wiring and inverters (paragraph [0041]). The containment of the inverter is interpreted to comprise the inverter mounted (secure attachment would be necessary for operation) along the solar module (The spaces (30) of the support structure (30, module of the claim) provide openings along the module, and the installation of the inverter within the spaces along the module would fulfill this limitation.) and coupled to the solar element (electrical connection of the element and the inverted would be required for operation).
Regarding claim 7, paragraph [0025] of the instant specification details the use of a resilient material to conform and seal the modules.  GARVISON et al teaches the use of plastic or metal materials (paragraph [0024]) which will form the desired shaping of the support structure. This wavy structure of figure 3E is interpreted to provide a frame or support structure (module of the claim) which can conform and seal the modules based on the attachment of the elements to the structure.  Moreover, all materials have some resiliency rendering the use of plastic or metal materials of GARVISON et al to fulfill the claim as written.  
Regarding claim 11, paragraph [0024] of GARVISON et al teaches the use of metal to form the module (support structure in GARVISON et al).
Regarding claim 12, GARVISON et al teaches roof mounted solar power system (1), comprising: 
a plurality of solar modules (205-208, figure 8) configured to be mounted along a deck of a roof (installed over a “rooftop” 200 or “rooftop segment” 8 in figure 8, shown to resemble a roof deck which interpreted to read on the deck or interpreted to read on a structure present on the deck which still allows for mounting “along a deck” as claimed), each solar module having side edges (20/35/40 and corresponding to the engagement portions which form recess 44), a top surface (top face of component 15 in figure 3E), a bottom surface (bottom face of component 15 of figure 3E), a flat recess portion (the flat components that form the V shaped opening (44) on the left side of each solar element (5), not expressly numerically labeled in figure 3E) below at least one side edge of the solar module (wherein the side edge is interpreted to include the upper portion of component (20) just below component 10, with figure 3E showing this portion above the portions forming recess (44) or the flat recess portion of the claim), and a flat extension portion (component 40) along another side edge thereof; 
wherein the flat extension portion (component 40) is configured to be received into a flat recess portion (received into the recess portion 44 formed by the flat recess portion (pieces of the support structure which form the recess 44 in figure 3E) of an adjacent solar module (shown to cause engagement of adjacent modules in figure 3E) to form a substantially water-tight joint (paragraph [0033] teaches the interlocking of components in figure 3E provides “water proof seam” reading on a “water-tight joint” as claimed); 
a solar element (5, module in GARVISON et al) having an upper surface adapted to generate electrical energy from sunlight (paragraph [0030] teaches component 5 to be a photovoltaic module which necessarily provides electrical power from sunlight as its method of operation, wherein the upper surface would be reached by the sunlight for this generation), and a lower surface (bottom face of component 5) positioned along the top surface of at least one solar module (top surface is the tops face of component (15) shown as portion 35 in figure 3E) of the plurality of solar modules; and 
wherein, when the plurality of solar modules installed on the deck of the roof (Shown in figure 8, wherein the deck portion is interpreted to either be the deck of the roof or wherein the deck of the roof is present below constituting necessary deck support for the shown deck portion. Both interpretations read on installation along the deck.), the top surfaces of the solar modules of the plurality of solar modules (top surface of support substrate 15 of module 1) are configured to define a water shedding surface (such as that of recess 44, or the trough of 15 shown in figure 8) below the lower surfaces of the solar elements (5, wherein the solar element 5 is shown in figure 3E to be above the recess 44 in the support substrate 15); and 
wherein the side edges of the at least one solar module are configured to connect with corresponding side edges of adjacent solar modules in an overlapping arrangement (shown in figure 3E, side edge component 40 overlaps with the components which form recess 44 of the adjacent module).
While GARVISON et al details the support structure to provide an uppermost water barrier of the roof, GARVISON et al fails to address the use of a water resistant barrier positioned along the deck of the roof and in direct contact with the bottom surface of the solar module.
RESSLER teaches the application of photovoltaic tiles to a roof (abstract, paragraphs [0056]-[0057]), just as in GARVISON et al.  RESSLER further teaches the use of a secondary water barrier between the support structure (wherein the support structure/tiles are the first layer) and roofing (paragraph [0057]) as an additional form of water barrier.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize an additional water barrier below the support structure and above the roof deck, as in RESSLER, in the installation of GARVISON et al so as to provide more weather protection. Since the support structure of GARVISON et al is positioned directly on the deck, the placement of the water barrier between the support structure and deck would place the water barrier in direct contact with the bottom of the surfaces of the support surface (15) shown to contact the deck (8) in figure 3E.
Regarding claim 15, GARVISON et al shows the overlap of the side edge portions which form the flat extension and the flat recess portions described in the rejection of claim 12. These components overlap when adjacent modules are coupled, as shown in figure 3E. Overlapping joints are interpreted to read on the lap joints of the claim.
Regarding claim 16, paragraph [0025] of the instant specification details the use of a resilient material to conform and seal the modules.  GARVISON et al teaches the use of plastic or metal materials (paragraph [0024]) which will form the desired shaping of the support structure. This wavy structure of figure 3E is interpreted to provide a frame or support structure (module of the claim) which can conform and seal the modules based on the attachment of the elements to the structure.  Moreover, all materials have some resiliency rendering the use of plastic or metal materials of GARVISON et al to fulfill the claim as written.  
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARVISON et al, in view of RESSLER and FLAHERTY et al (US Patent 7,506,477).
Regarding claim 13, while GARVISON et al teaches the mounting of the solar element on the top surface of the module (support structure of GARVISON et al) as shown in figures 1 and 3E, modified GARVISON et al is silent to a receptacle defined along the top surface of the at least one solar module and surrounded by a perimeter edge surface, wherein the at least one solar element is received within the receptacle.
FLAHERTY et al teaches a solar module (base portion 302) which supports a solar element (402) thereabove, just as in modified GARVISON et al, as shown in figure 9. FLAHERTY et al further teaches the formation of recessed portions (322/324/326) in the base portion (302, or solar module of the instant application) to receive the solar element therein (c. 8, l. 5-9). The recessed portions are interpreted to read on the receptacle (352, cavity) of the instant claim with the top and bottom edges of the cavity (the lip of component 470 and 340) providing a perimeter edge surface as claimed surrounding the top of bottom portions of the receptacle. The engagement of the solar element within the receptacle is shown in figure 7. Moreover, FLAHERTY et al teaches the use of the depressed sections allows for an ease of installation and a more aesthetically pleasing look of the panels upon installation (c. 2, l. 20-30), while also providing more location to ensure secure connection between the base (module of the claim) and the solar element (panel tile of FLAHERTY et al) (c. 8, l. 51-61).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the receptacle of FLAHERTY et al in the top surface of the module of modified GARVISON et al so as to provide an ease of installation location, an aesthetically pleasing final product and a more secure connection of the solar elements to the module.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and their dependents have been considered but are moot because the new ground of rejection and combination of references different from that applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FLAHERTY et al (already cited above) would also read on the claims as written in the claimed combination, or wherein the tiles form the water barrier with the same other components of the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/2/2022